Title: To Thomas Jefferson from Cherokee Nation, 4 January 1809
From: Cherokee Nation
To: Jefferson, Thomas


                  
                     
                        father 
                     
                     Washington City janawarey 4 1809
                  
                  I am Sent By my peopel the princeabel Chefes of the Lower towns on my way to this plase—I found the Rode to be verey Brite and Clear and when arived at this plase I found your Dores open
                  farther my part of the Nation the Lower towns is Deturmed to move over the massippa if they Like the Cuntrey when they Exploar it pervided there 
                  father will assist them in there persute a fathers knowes the wants of there Children when Going to travel he fits them out Comfertubly if we Should wish to move, we Shall Lack Botes to move in and Good Guns to kell meet to Liv on and to Gard our wimmen and Children we Leve this to our father Considaration and what he thinkes Best to put it on paper that we may Carrey it home for our peopel to hear
                  father if we Should move we Shall always Look to you for Advise and foller it as we Lower towns has always Done—hould you fast by the hand and Look up To you as our frend and father
                  father you have heard that part of the Cherokees is trying to Brake our old Cheefs we the Lower towns knowd Nothing of it we Shall Look up to them as we alwase Did as our prisabel Cheefs and Counsellears—this is all I have to Say at present—onely menshen afew words Respecting our agent Col: meigs that you appinted Eight year agoe there has been Sum Complants made by Sum part of the Nation But we Lower towns finds noe fort with him Soe far forom finding fort   that we woud not Exchange him for aney other purson
                  
                     Tewchale or flute his X mark
                  
                  
               